DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 17, 2021.

No claim was amended or cancelled. Claims 1-26 remain for examination. 

In light of amendments, the objection to the specifications was withdrawn. 

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 

Applicant, in his remarks, submits that Park and Desai, taken alone or in combination, fail to teach or suggest a priority parameter “associated with a Physical Sidelink Shared Channel (PSSCH) that corresponds to the PSFCH” that is used to determine whether to transmit a first Sidelink Synchronization Signal (SLSS) when an occasion of the first SLSS collides with a Physical Sidelink Feedback Channel (PSFCH) that carries Sidelink Feedback Control Information (SFCD, as recited in claim 1.
To be specific, the applicant argued that determining whether to transmit a signal based on a priority parameter associated with a channel that is not carrying said signal is clearly distinguishable from determining priority of a signal based on said signal’s attributes.
Examiner respectfully disagrees.
Park states that - to effectively support D2D discovery or D2D communication, a D2D synchronization Signal (D2DSS) and a Physical D2D Synchronization Channel (PD2DCH) and a physical sidelink shared channel (PD2DSCH) -- resources are configured by a network (para.73). Furthermore, Park shows that a UE having a single transceiver chain is incapable of executing simultaneous transmissions/receptions through various frequency bands; accordingly, for effective D2D communication, there is a need of assigning a priority a signal for processing D2D signals when a collision occurs among the D2D signals (para.102). In addition, Park illustrates that a D2D channel having the highest priority may be preferentially transmitted, and remaining channels may be dropped (para.111).
Examiner’s remarks for another independent 14 is similar to those cited above with respect to independent claim 1.
	With respect to the rejection of dependent claims 2-13 and claims 15-26, Examiner maintains the same ground of rejection for the reason similar to those discussed above.
	In view of the above reasoning, the examiner believes that the rejections of claims 1-26 under 35 U.S.C. 103 should be sustained.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-2, 8-10, 12-15, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park in Pub. No. US 2016/0044694 A1, hereinafter referred to as Park, in view of Desai et al. in Pub. No. US 2019/0052436 A1, hereinafter referred to as Desai.

Regarding claim 1, Park disclose a wireless communication device (Tx UE, Fig.12) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (memory stores various pieces of information, e.g., instructions, used for operations, para.136); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions (processor connected with memory and configured to perform operations, para.136) to: 
determine whether to transmit a first D2D signal according to a priority parameter when an occasion of  the first D2D signal collides with a second D2D (determining {first} D2D signal out of plurality of D2D signals to be processed, based on determining priorities of plurality of D2D signals, when collision among D2D signals occur, e.g., collision between first and second D2D signals, [para.127-128] or executing transmission and reception of a D2D signal based on a priority when a collision occurs among D2D signals [para.17] wherein priority may be assigned in an order of type of D2D signal, e.g., Tx then Rx signal [para.117]); wherein the priority parameter is associated with D2D signals (wherein priorities are associated with D2D signals, para.127-128). 
Also, Park indicates that -- to effectively support D2D discovery or D2D communication, a D2D synchronization Signal (D2DSS) and a Physical D2D Synchronization Channel (PD2DCH) and a physical sidelink shared channel (PD2DSCH) -- resources are configured by a network (para.73). Furthermore, Park shows that a UE having a single transceiver chain is incapable of executing simultaneous transmissions/receptions through various frequency bands; accordingly, for effective D2D communication, there is a need of assigning a priority a signal for processing D2D signals when a collision occurs among the D2D signals (para.102). In addition, Park illustrates that a D2D channel having the highest priority may be preferentially transmitted, and remaining channels may be dropped (para.111).
However, Park does not disclose the first D2D signal can be the first SLSS and the second D2D signal can be a Physical Sidelink Feedback Channel (PSFCH) that carries Sidelink Feedback Control Information (SFC), and determining whether to transmit a first Sidelink Synchronization Signal (SLSS) according to a priority parameter when such occurrence occurs, and wherein the priority parameter is associated with a Physical Sidelink Shared Channel (PSSCH) that corresponds to the PSFCH; which are known in the art and commonly applied in communications field for data communications, as suggested in Desai’s disclosure as below.
Desai, from the same field of endeavor, teaches the first D2D signal can be the first SLSS (messages on a sidelink traveling from one UE to one or more other UEs, e.g., D2D signal, are transmitted on PSSCH, …and include primary sidelink synchronization signal {PSSS} or secondary sidelink synchronization signal {SSSS}  signaling, para.67), and the second D2D signal can be a Physical Sidelink Feedback Channel (PSFCH)  that carries Sidelink Feedback Control Information (SFC) (and providing feedback in sidelink transmission by transmitting ACK/ NACK, e.g., SFC, on channel, e.g., PSFCH, para.68, 141), and determining whether to transmit a first Sidelink Synchronization Signal (SLSS) according to a priority parameter when such occurrence occurs (when mobile device is transmitting D2D signal/ SLSS, it is unable to receive transmission/ feedback from destination mobile para.99], when TX pool overlaps with RX pool [para.94]); and wherein the priority parameter is associated with a Physical Sidelink Shared Channel (PSSCH) that corresponds to the PSFCH (and wherein transmitting D2D signal/data packet or SLSS using PSSCH on sidelink and is associated with ACK/ NACK response sent on PSSCH, para.20, para.141, and para.96, lines 1-2). 
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to transmit a first Sidelink Synchronization Signal (SLSS) according to a priority parameter, e.g., prioritizing TX signal over RX signal, when an occasion of the TX signal, e.g., first SLSS, collides with a RX signal, e.g., Physical Sidelink Feedback Channel (PSFCH); thus improving the reliability of sidelink communications while effectively controlling collision of sidelink signals, of which priorities are determined for processing and by using a feedback mechanism in a wireless communications  system.


Regarding claim 2, Park in view of Desai disclose wherein the priority parameter is contained in Sidelink Control Information (SCI) carried on the PSSCH (SCI may include priority and  any suitable combination of resource locations for shared channels {PSSCH}, see para.95, lines 19-26 in Desai).


Regarding claim 8, Park in view of Desai disclose wherein the wireless communication device is a scheduler source device in a group (UE operates as a cluster head (CH) of first cluster, which serves as a reference for synchronization purpose and assigns resources according to various purposes, see para.51, lines 17-21 in Park).


Regarding claim 9, Park in view of Desai disclose wherein the occasion of the first SLSS is determined to be colliding with the PSFCH when the occasion of the first SLSS overlaps the PSFCH in at least one Orthogonal Frequency Division Multiplexing (OFDM) symbol in time domain (when D2D synchronization signal collides with a D2D control channel, OFDM symbols are overlapped in subframe, see para.110 in Park). 


Regarding claim 10, Park in view of Desai disclose wherein the occasion of the first SLSS is determined to be colliding with the PSFCH when the occasion of the first SLSS overlaps the PSFCH in at least one resource element (collision among D2D signals in resource elements [see para.44 and para.107 in Park, or Tx pool overlaps with Rx pool, which includes resource elements, see para.94 and para. 163 in Desai). 


Regarding claim 12, Park in view of Desai disclose the occasion of the first SLSS and the PSFCH are configured on one of:
different Bandwidth Parts (BWPs); 
different resource pools (ACK/ NACK resource pool, [see para.116 in Desai] wherein ACK/ NACK pool or Rx pool overlaps with TX pool for transmitting D2D signal/ SLSS, [see para.94 and para. 99 in Desai]); and 
different carriers (transmitting or receiving on sidelink carrier, see para.99 in Desai). 


Regarding claim 13, Park in view of Desai disclose wherein the first SLSS is one of a Long Term Evolution (LTE) SLSS (D2DSS in LTE, see para.73 in Park), an LTE Physical Broadcast Channel (PBCH) (broadcast channel, see para.67-68 in Desai), a New Radio (NR) SLSS (new radio sidelink synchronization signal [see para.67 and 73 and in Desai), an NR PBCH (broadcast channel, see para.67 and 73 and in Desai) , and an NR Synchronization Signal/ PBCH Block (SSB) (NR synchronization signals, see para.67 and 73 in Desai).


Regarding claim 14, claim 14 is /rejected for substantially same reason as applied to claim 1 above, except that claim 14 is in a method claim format.

Regarding claims 15, 21-23, and 25-26; claims 15, 21-23, and 25-26 are rejected for substantially same reason as applied to claims 2, 8-10, and 12-13 above, respectively, except that claims 15, 21-23, and 25-26 are in a method claim format.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Desai, as applied to claims 1 and 14 above, respectively, and further in view of Kim et al. in Pub. No. US 2019/0014490 A1, hereinafter referred to as Kim’90.


Regarding claim 3, Park in view of Desai do not disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a first signal quality threshold and a second signal quality threshold; determine whether to transmit a second SLSS based on the first signal quality threshold when the wireless communication device is engaged in a unicast operation; and determine whether to transmit the second SLSS based on the second signal quality threshold when the wireless communication device is engaged in a groupcast operation; which are known in the art and commonly applied in communications field for data communications, as suggested in Kim’90 disclosure as below.
Kim’90, from the same field of endeavor, teaches:
receive a first signal quality threshold and a second signal quality threshold (receiving {first} reference value/ condition for signal quality of an access link [para.277] and a different {second} value for signal quality of an access link, depending on a type of communication [para.339];
determine whether to transmit a second SLSS based on the first signal quality threshold when the wireless communication device is engaged in a unicast operation (determine a type of communication when configuring reference with different values for RSRP/ RSRQ, or perform unicast transmission when RSRP reference value can be configured by a value higher, para.339); and 
determine whether to transmit the second SLSS based on the second signal quality threshold when the wireless communication device is engaged in a groupcast operation (perform groupcast transmission when RSRP reference value can be configured by a specific value, para.339);
Thus, it would be appreciated by one of ordinary skill in the art to determine whether to transmit a second SLSS based on the first/ second signal quality threshold when the wireless communication device is engaged in a unicast/ groupcast operation; thus improving data reception quality by using a transmission mode, e.g., unicast or groupcast, suitable for data types and recipient categories.

Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 3 above, except that claim 16 is in a method claim format.

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Desai, as applied to claims 1 and 14 above, respectively, and further in view of Tabet et al. in Pub. No. US 2019/0045483 A1, hereinafter referred to as Tabet.


Regarding claim 4, Park in view of Desai do not disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: obtain a plurality of SLSS transmission configurations when the wireless communication device belongs to a plurality of groups at a same time, wherein devices in a same group have a same group identity (ID); and perform SLSS transmissions with the plurality of groups based on the plurality of SLSS transmission configurations; which are known in the art and commonly applied in communications field for data communications, as suggested in Tabet’s disclosure as below.
Tabet, from the same field of endeavor, teaches:
obtain a plurality of SLSS transmission configurations (being provided with user identification information, group identification information,D2D operating frequency information, radio pool resources, … for performing synchronization, para.85, lines 1-11) when the wireless communication device belongs to a plurality of groups at a same time (when UE S14 belongs to D2D communications group 1202 and 1306, Fig.13), wherein devices in a same group have a same group identity (ID) (a single cell identification may be used for D2D communication within each of a plurality of D2D communication groups, para.152); and
perform SLSS transmissions with the plurality of groups based on the plurality of SLSS transmission configurations (broadcasting shifted cell_id D2D synchronization signals, [para.135] and M12 acting as M1 in Fig.11 broadcasts D2D synchronization signals [para.145, lines 1-5).
Therefore, it would be appreciated by one of ordinary skill in the art to perform SLSS transmissions with the plurality of groups based on the plurality of SLSS transmission configurations; thus providing enhanced users’ experience by supporting data communications of devices having a broad range of desired wireless communication characteristics. 


Regarding claim 5, Park in view of Desai and Tabet disclose wherein the plurality of SLSS transmission configurations includes a first SLSS transmission configuration and a second SLSS transmission configuration, and the first SLSS transmission configuration and the second SLSS transmission configuration are different from each other in at least one of:
a transmission power (transmission power of D2D signals, see para.125 in Park);
a time-domain SLSS resource allocation (radio pool resources, [see para.85 in Tabet] or D2D signal symbols, e.g., in time domain [see para.110, lines 10-17 in Park]);  and
a frequency-domain SLSS resource allocation  (D2D operating frequency information, [see para.85 in Tabet]).


Regarding claim 6, Park in view of Desai and Tabet disclose wherein the plurality of groups includes a first group and a second group, and the at least one processor is further configured to execute the computer-executable instructions to:
perform a first SLSS transmission with the first group based on the first SLSS transmission configuration (M12 acting as M1 in Fig.11 broadcasts D2D synchronization signals [see para.145, lines 1-5 in Tabet); and
perform a second SLSS transmission with the second group based on the second SLSS transmission configuration (broadcasting shifted cell_id D2D synchronization signals, see para.135 in Tabet).

Regarding claims 17-19, claims 17-19 are rejected for substantially same reason as applied to claims 4-6 above, respectively, except that claims 17-19 are in a method claim format.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Desai and Tabet, as applied to claims 4 and 17 above, respectively, and further in view of Kim et al. in Pub. No. US 2017/0099174 A1, hereinafter referred to as Kim’74.


Regarding claim 7, Park in view of Desai and Tabet do not disclose wherein an SLSS ID of the first SLSS is derived from a group ID of one of the plurality of groups that the wireless communication device belongs to; which are known in the art and commonly applied in communications field for data communications, as suggested in Kim’74 disclosure as below.
Kim’74, from the same field of endeavor, teaches an SLSS ID of the first SLSS is derived from a group ID of one of the plurality of groups that the wireless communication device belongs to (synchronization ID {SSID} may be identical to a cell ID or a D2D cluster ID, para.59 and para.63, line 5).
Therefore, it would be appreciated by one of ordinary skill in the art to use  a SLSS ID of the first SLSS being derived from a group ID of one of the plurality of groups; thus facilitating the listening on the synchronization signal that is differentiated from identifying from which group the synchronization has come from.

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 7 above, respectively, except that claim 20 is in a method claim format.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Desai, as applied to claims 1 and 14 above, respectively, and further in view of Yang et al. in Pub. No. US 2017/0265221 A1, hereinafter referred to as Yang.

Regarding claim 11, Park in view of Desai disclose wherein the occasion of the first SLSS is determined to be colliding with the PSFCH when at least part of the first SLSS and the PSFCH are configured to be transmitted through a plurality of spatial filters at a same time, which is known in the art and commonly applied in communications field for data communications, as suggested in Yang’s disclosure as below.
Yang, from the same field of endeavor, teaches at least part of the first SLSS and the PSFCH are configured to be transmitted through a plurality of spatial filters at a same time (according to directional channel access mechanism in some embodiments, wireless communication device may be able to transmit in one or more directions and receive from one or more other directions at  same time, e.g., transmitting through a plurality of filters, para.26, lines 14-25).
Thus, it is known that determining -  when at least part of the first SLSS and the PSFCH are configured to be transmitted through a plurality of spatial filters at a same time -- the occasion of the first SLSS is colliding with the PSFCH, wherein each spatial filter focuses on processing signals (transmitting or receiving) of one specific path of multi-path signals – for the benefit of detecting the collision, which leads to the prioritization in processing a signal of higher priority/ importance, while dropping remaining signals of lower priority/ importance. 

Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 11 above, except that claim 24 is in a method claim format.

Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465